Order entered March 18, 2019




                                           In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-18-01448-CR

                              ERMITANO RODRIGUEZ, Appellant

                                             V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-82911-2016

                                         ORDER
       Before the Court is court reporter Denise Carrillo’s March 14, 2019 second request for

extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record filed on or before April 15, 2019. Ms. Carrillo is cautioned that further

extensions are disfavored.


                                                    /s/   BILL PEDERSEN, III
                                                          JUSTICE